





AMENDED AND RESTATED WAIVER AGREEMENT


THIS AMENDED AND RESTATED WAIVER AGREEMENT dated as of July 13, 2017 (the
“Agreement”) is entered into among Bravo Brio Restaurant Group, Inc., an Ohio
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and Wells Fargo Bank, National Association, as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).




RECITALS


WHEREAS, the Borrower, the Guarantors (as defined therein), the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders,
entered into that certain Credit Agreement dated as of November 5, 2014 (as
amended by that certain First Amendment to Credit Agreement and Waiver dated as
of October 31, 2016 and as further amended or modified from time to time, the
“Credit Agreement”);


WHEREAS, the Borrower has informed the Administrative Agent that it has failed
to comply with Section 4.2(d) of the Credit Agreement in connection with
requests for, and borrowings of, Swingline Loans made between May 8, 2017 and
June 2, 2017, in each case which failure has resulted in an Event of Default
under Section 7.1(b) of the Credit Agreement as of such applicable date
(collectively, the “Existing Events of Default”);


WHEREAS, the Borrower, Administrative Agent and the Required Lenders have
previously entered into that certain Waiver Agreement dated as of June 8, 2017
(the “Existing Waiver Agreement”) with respect to the Existing Events of
Default;    


WHEREAS, the Borrower has requested that the Required Lenders agree to amend and
restate the Existing Waiver Agreement to extend the term of the waiver provided
therein; and


WHEREAS, the Required Lenders are willing to amend and restate the Existing
Waiver Agreement and waive the Existing Events of Default subject to the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Waiver.


(a)    Subject to the other terms and conditions of this Agreement, the
Administrative Agent and the Required Lenders hereby waive the Existing Events
of Default; provided this waiver shall only be effective from the date hereof
until the earlier of (i) August 25, 2017 or (ii) the occurrence of any other
Default or Event of Default under the Credit Agreement (such period, the
“Effective Period”).


(b)    Upon the earlier to occur of the events set forth in clause (a) above,
(i) each of the Existing Events of Default shall be reinstated  as if such
Existing Event of Default had not been waived hereby and shall constitute an
Existing Event of Default occurring on the applicable date of such Existing
Event of Default and (ii) the Administrative Agent and the Lenders shall be
immediately entitled to exercise any or all of their rights and remedies arising
in respect thereof, including, without limitation, the right, at the option of
the Required Lenders, to charge default interest in accordance with Section
2.7(b) of the Credit Agreement beginning as of such applicable date.


(c)    The Administrative Agent and the Required Lenders hereby agree that the
Credit Parties shall not be required to comply with Section 4.2(d) of the Credit
Agreement with respect to any Extension of Credit requested to be made during
the Effective Period.


(d)    Notwithstanding anything to the contrary provided in the Credit
Agreement, the Borrower hereby





--------------------------------------------------------------------------------





acknowledges and agrees that during the Effective Period, after giving effect
any Revolving Loan and/or Swingline Loan made during the Effective Period, the
sum of (i) the aggregate principal amount of all Revolving Loans then
outstanding and (ii) the aggregate principal amount of all Swingline Loans then
outstanding (the sum of (i) and (ii) at any time, the “Aggregate Loan Exposure”)
shall not exceed $15,000,000 (such amount, the “Effective Period Committed Loan
Amount”) at any time during the Effective Period. The Borrower hereby further
acknowledges and agrees that if at any time during the Effective Period the
Aggregate Loan Exposure exceeds the Effective Period Committed Loan Amount, the
Borrower shall immediately prepay the Revolving Loans and Swingline Loans in an
amount sufficient to eliminate such excess (such payment to be applied as set
forth in Section 2.6(b)(ii) of the Credit Agreement).


(e)    Notwithstanding anything to the contrary provided in the Credit
Agreement, the Borrower hereby acknowledges and agrees that during the Effective
Period the Borrower shall not request, and the Issuing Lender shall not have any
obligation to issue, any Letter of Credit for the account of the Borrower.


(f)    The above waiver shall not modify or affect the Credit Parties’
obligations to comply fully with any duty, term, condition or covenant contained
in the Credit Agreement or any other Credit Document. The waiver is limited
solely to the Existing Events of Default, and nothing contained in this
Agreement shall be deemed to constitute a waiver of any other Default or Event
of Default that may exist (other than the Existing Events of Default) or any
other rights or remedies the Administrative Agent or any Lender may have under
the Credit Agreement or any other Credit Documents or under applicable law.


2.    Waiver Fee. In consideration of the agreements set forth herein, on the
Effective Date (defined below), the Credit Parties shall pay to the
Administrative Agent, for the ratable benefit of each Lender, a waiver fee in an
amount equal to 0.15% of the sum of (a) the portion of the total Revolving
Committed Amount held by such Lender plus (b) the portion of the Term Loan held
by such Lender, in each case as of the Effective Date (the “Waiver Fee”), which
fee shall be fully-earned, non-refundable, due and payable on and as of the
Effective Date.


3.    Agent Financial Advisor. The Administrative Agent has engaged Focus
Management Group USA, Inc. as its financial advisor (the “Agent Financial
Advisor”) to, among other things, perform a review of the Credit Parties’
financial performance, financial reporting, financial forecasts and short term
liquidity. The Credit Parties shall (a) provide the Agent Financial Advisor with
reasonable access to the Credit Parties’ facilities, members of management and
financial information as is necessary to perform the services within the scope
of the engagement and (b) reimburse the Administrative Agent upon demand for the
reasonable fees and expenses incurred by the Administrative Agent in connection
with the engagement of the Agent Financial Advisor.


4.    Deposit Account Control Agreements. Notwithstanding anything to the
contrary in in the Credit Agreement, each Credit Party shall, as promptly as
reasonably possible, and in any event not later than August 14, 2017 (or such
later date to which the Administrative Agent may otherwise agree in writing),
deliver to the Administrative Agent an executed control agreement with respect
to the deposit and securities accounts of such Credit Party for which the
Administrative Agent has not received such an agreement.


5.    Effectiveness; Conditions Precedent. This Agreement shall be effective as
of the date set forth above (the “Effective Date”) when, and only when, each of
the following conditions shall have been satisfied or waived, in the sole
discretion of the Administrative Agent:


(a)     The Administrative Agent’s receipt of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent; and


(b)     The Administrative Agent’s receipt of the Waiver Fee.


6.    Miscellaneous.


(a)     The Credit Agreement, and the obligations of the Credit Parties
thereunder and under the other Credit Documents, are hereby ratified and
confirmed and shall continue and remain in full force and effect





--------------------------------------------------------------------------------





according to their terms.


(b)     Each Credit Party hereby represent and warrant as follows:


(i)    Each Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)    This Agreement has been duly executed and delivered by the Credit
Parties and constitutes each of the Credit Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Agreement.


(c)     The Credit Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Credit Parties set forth in Article III of
the Credit Agreement and in each other Credit Document are true and correct as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


(d)     Each of the Borrower and the Guarantors hereby ratifies the Credit
Agreement and each other Credit Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Credit Document to which it is a party applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Credit Documents.


(e)     Each of the Borrower and the Guarantors hereby releases the
Administrative Agent and each Lender, and each of such Person’s officers,
employees, representatives, affiliates, advisors, trustees, agents, managers,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected, to the extent that any
of the forgoing arises out of or is founded upon the Credit Agreement, any other
Credit Document or the lending relationship established thereunder.


(f)     This Agreement shall constitute a Credit Document under the terms of the
Credit Agreement.


(g)     The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.


(h)     This Agreement and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


(i)     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other electronic means shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.







--------------------------------------------------------------------------------





(j)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[Signature pages follow]







--------------------------------------------------------------------------------











Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:    BRAVO BRIO RESTAURANT GROUP, INC.


By:    /s/ James J. O’Connor            
Name: James J. O’Connor
Title: Chief Financial Officer
    







--------------------------------------------------------------------------------











ADMINISTRATIVE
AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender


By:    /s/ Reginald T. Dawson                     
Name: Reginald T. Dawson                         
Title: Senior Vice President                    





--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.                        
                        
By:    /s/ Thomas J. Flanagan II                    
Name:    Thomas J. Flanagan II            
Title:    Senior Vice President                    





--------------------------------------------------------------------------------









THE HUNTINGTON NATIONAL BANK
                        
By:    /s/ Bruce G. Shearer         
Name:    Bruce G. Shearer            
Title:    Senior Vice President    
                        







--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION


By:    /s/ Stephen J. Jones            
Name:    Stephen J. Jones            
Title:    Senior Vice President                        













